                       1 MATTHEW C. CLARK, SBN 218784
                         TANYA D. ALSHEIKH, SBN 315769
                       2 CHAIN | COHN | STILES
                         1731 Chester Avenue
                       3 Bakersfield, CA 93301

                       4 E-Mail: mclark@chainlaw.com
                         E-Mail: talsheikh@chainlaw.com
                       5 Telephone: (661) 323-4000
                         Facsimile: (661) 324-1352
                       6
                         RAYMA CHURCH, SBN 154897
                       7
                         RYAN D. LIBKE, SBN 193742
                       8 EMERSON – CHURCH
                         802 W. Pinedale Avenue, Suite 104
                       9 Fresno, CA 93711-5777
                         E-Mail: rchurch@lawemerson.com
                      10 E-Mail: rlibke@lawemerson.com
                         Telephone: (559) 432-7641
                      11
                         Facsimile: (559) 432-7639
                      12

                      13                              UNITED STATES DISTRICT COURT

                      14                            EASTERN DISTRICT OF CALIFORNIA
                      15
                           TERRY PHILBRICK,                               CASE NO. 1:18-CV-01562-AWI-JLT
                      16
                                                Plaintiff,                STIPULATION TO CONTINUE
                      17                                                  SCHEDULING CONFERENCE; ORDER
                                  v.                                      THEREON
                      18
                         BEST TIME RV, L.P.; JONAS DEUTSCH;
                      19 and DOES 1 to 50, inclusive                      (Doc. 7)

                      20                        Defendants.
                      21
                                  WHEREAS, this matter is scheduled for a Scheduling Conference on February 4, 2019.
                      22
                                  WHEREAS, Defendant BEST TIME RV, L.P. was served with the Summons and
                      23
                           Complaint on December 17, 2018. Defendant, BEST TIME RV, L.P. filed its Answer to the
                      24
                           Complaint on January 7, 2019.
                      25
                                  WHEREAS, Defendant JONAS DEUTSCH is a resident of Germany. The Summons,
                      26
                           Complaint and accompanying documents have been professionally translated into German and
                      27

                      28
CHAIN | COHN | STILES                                               -1-
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301                 STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER THEREON
     (661) 323-4000
                         1 sent to an international process server for service according to the Hague Act. To date, service of

                         2 process has not been effectuated. Therefore, this matter is not at issue.

                         3          WHEREAS, counsel for Defendant BEST TIME RV, Rayma Church, Esq., is set to begin

                         4 a six week jury trial in Fresno. Ms. Church would like to personally attend the Scheduling

                         5 Conference, but is unavailable on February 4, 2019.

                         6          THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through their

                         7 respective counsel of record, that the Scheduling Conference scheduled for February 4, 2019, may

                         8 be continued for sixty days.

                         9 DATED: January 16, 2019                               CHAIN | COHN | STILES

                      10

                      11                                                               /s/ Matthew C. Clark
                                                                                 BY: ______________________________
                      12                                                             MATTHEW C. CLARK
                                                                                     Attorney for Plaintiff
                      13

                      14 DATED: January 16, 2019                                 EMERSON – CHURCH
                      15
                                                                                         /s/ Rayma Church
                      16
                                                                                 BY: ______________________________
                      17                                                             RAYMA CHURCH
                                                                                     Attorney for Defendant, BEST TIME
                      18                                                             RV
                      19                                                 ORDER
                      20            IT IS HEREBY ORDERED that the Scheduling Conference scheduled for February 4,
                      21 2019 is hereby continued to April 1, 2019 at 9:00 a.m. in Bakersfield, CA.

                      22
                             IT IS SO ORDERED.
                      23
                                Dated:    January 16, 2019                            /s/ Jennifer L. Thurston
                      24                                                      UNITED STATES MAGISTRATE JUDGE
                      25

                      26
                      27

                      28
CHAIN | COHN | STILES                                                 -2-
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301                   STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER THEREON
     (661) 323-4000
                      1

                      2

                      3

                      4

                      5

                      6

                      7

                      8

                      9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
CHAIN | COHN | STILES
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301
     (661) 323-4000
